Citation Nr: 0033184	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-28 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disability, 
claimed to be due to exposure to the herbicide Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from May 1969 to June 
1976.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from a 
March 1996 rating action, denying among other things, the 
claims set forth on the front page of this decision.  A 
notice of disagreement with that action was received in April 
1996, and a statement of the case was issued in June 1996.  
The appeal was perfected in July 1996, when the RO received a 
VA Form 9 (Appeal to Board of Veterans' Appeals).  

Since 1996, the record reflects that a number of other claims 
were adjudicated, which presumably explains the delay in 
transferring the veteran's current appeal to Washington, DC, 
for consideration at the Board.  In addition, the record 
shows that on the VA Form 9 submitted by the veteran in July 
1996, he requested to appear personally at a hearing before a 
member of the Board (now a veterans law judge) at the RO.  
Arrangements for this hearing were not made until the 
veteran's other claims had been considered, after which he 
was scheduled to appear before the Board in November 2000.  
However, the veteran failed to report for that hearing, and 
neither he nor his representative has offered any explanation 
to account for the veteran's failure to appear.  There has 
been no request for any substitute or other hearing to make 
up for the one that was missed.  Under these circumstances, 
it is presumed that the veteran no longer desires to appear 
at a hearing before the Board, and wishes to have his claims 
considered based on the current evidence of record.  



FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained. 

2.  The medical evidence does not show that the veteran has 
PTSD.  

3.  The medical evidence does not show that the veteran has 
any skin disability, for which he is not already service 
connected.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  

2.  A skin disability, claimed to be due to exposure to the 
herbicide Agent Orange was not incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for PTSD

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Establishing service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In this case, there is no medical evidence to support the 
veteran's contention that he has PTSD.  Although he has been 
treated for depression, depressive reaction, and anxiety 
state, there is no medical record on which he is diagnosed to 
have the disability for which he seeks service connection.  
Indeed, when the veteran was examined in connection with his 
current claim in December 1995, to determine whether or not 
he had PTSD, it was specifically set forth on the examination 
report that "Post traumatic stress disorder [was] not 
found."  Moreover, neither the veteran nor his 
representative has identified any record on which that 
diagnosis has been rendered.  Under these circumstances, 
there is no competent evidence to support the conclusion that 
the veteran is entitled to service connection for PTSD.  


Entitlement to Service Connection for a Skin Disability 
Secondary to Agent Orange Exposure

Under applicable criteria, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.  

With respect to the evidence concerning this aspect of the 
veteran's appeal, the Board notes that the veteran has 
previously been granted service connection for facial area 
acne.  Therefore, any skin disability for which benefits are 
currently being sought would have to be necessarily distinct 
or different from this condition.  Bearing that in mind, a 
review of the veteran's service medical records reflects that 
he had the surgical removal of a sebaceous nevus from his 
scalp in August 1969.  This, however, occurred prior to any 
service the veteran would have performed in Vietnam, (and any 
exposure to Agent Orange that would have occurred there), and 
is irrelevant to the veteran's current claim.  Thereafter, 
the records show that in May 1976, the veteran was seen for 
complaints of a rash over his trunk and legs area.  Physical 
inspection at that time revealed what was described as a 
small red rash with clear fluid filling over the torso and 
legs.  The impression was that the veteran had an allergic 
reaction of unknown etiology, and although he was provided 
medication, subsequent records do not show any follow-up for 
this condition was undertaken.  In any case, this apparently 
did not interfere with the veteran's service discharge, as he 
was released from active duty less than one month later.

Post service medical records reflect that the veteran was 
examined for VA purposes in November 1976.  The report from 
that examination revealed that the veteran's skin was normal, 
(except for the facial acne for which the veteran was service 
connected).  The veteran was also examined for VA purposes in 
connection with his current claim.  This examination took 
place in December 1995, and as was the case with the 
veteran's skin when examined in 1976, it was again described 
as normal.  Moreover, it was specifically noted that there 
was no acneform lesions present, nor specifically chloracne, 
nor any eczematoid dermatitis.  Likewise, none of the other 
recent medical records associated with the file reveals the 
presence of any current skin disorder, and neither the 
veteran or his representative have identified any record, 
that if obtained, would show the presence of any such 
disorder.  Absent any competent evidence showing that the 
veteran has the disability for which service connection is 
sought, the Board finds no basis for awarding service 
connection for that disability.  Under these circumstances, 
the veteran's appeal must be denied.  

In reaching its decision, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

The record in this case, however, reflects that the 
requirements of the foregoing law have been met, and that a 
remand of these issues to the RO to consider this change in 
law is not warranted.  In this regard, the Board observes 
that the record establishes that the veteran has been 
informed of that evidence which would be necessary to 
substantiate his claims.  In addition, the record includes 
the reports of examinations conducted for VA purposes in 
connection with his claims, and it contains the veteran's 
relevant treatment records.  Moreover, there have been no 
assertions by either the veteran or his representative that 
additional relevant records are available.  Under these 
circumstances, the Board concludes that VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claims under the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, and that no further 
development in this case is required.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disability, 
claimed to be due to exposure to the herbicide Agent Orange 
is denied.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals



 

